Citation Nr: 1705179	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  08-24 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of a left wrist navicular carpal fracture prior to January 25, 2010, and beginning May 1, 2010.

2.  Entitlement to a disability rating in excess of 10 percent for residuals of a right wrist navicular carpal fracture prior to May 3, 2010, and beginning August 1, 2010.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2014) for postoperative residuals of removal of a thrombosed vein of the right forearm.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2007 and September 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In June 2015, the Veteran requested that his claim be advanced on the docket due to financial hardship.  The Board has granted the Veteran's request and this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran testified at a June 2015 videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

At the June 2015 hearing, an attempt to raise the issue of entitlement to an increased rating for posttraumatic stress disorder was made by or on behalf of the Veteran and in its October 2015 remand, the Board referred this issue to the Agency of Original Jurisdiction (AOJ).  No action has been taken by the AOJ on this issue yet, and the Board once again refers it for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The Board also notes that the Veteran has continuously resubmitted to VA his original July 1972 claim for service connection for an in-service right ankle fracture, and most recently did so in March 2016.  Service connection is already in effect for residuals of a right ankle bimalleolar fracture and has been since November 2006.  The Veteran is informed that if he wishes to file an increased rating claim, he must do so on the prescribed form.  Accordingly, this issue is also referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The claim for benefits under 38 U.S.C.A. § 1151 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Prior to January 25, 2010, and beginning May 1, 2010, the Veteran's residuals of a left wrist navicular carpal fracture have been manifested by reduced limitation of motion; there is no evidence of ankylosis.

2.  Prior to May 3, 2010, and beginning August 1, 2010, the Veteran's residuals of a right wrist navicular carpal fracture have been manifested by reduced limitation of motion; there is no evidence of ankylosis.


CONCLUSIONS OF LAW

1.  Prior to January 25, 2010, and beginning May 1, 2010, the criteria for a disability rating in excess of 10 percent for residuals of a left wrist navicular carpal fracture have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2016).



2.  Prior to May 3, 2010, and beginning August 1, 2010, the criteria for a disability rating in excess of 10 percent for residuals of a right wrist navicular carpal fracture have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

VA's duty to notify was satisfied by a letter dated April 2007.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

With respect to the duty to assist, the Veteran's service treatment records, private treatment records, VA outpatient treatment records, and Social Security Administration records have been obtained.  Moreover, the Veteran has been afforded adequate VA examinations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the September 2005, June 2009, April 2011, February 2013, and November 2015 examiners performed physical examinations of the Veteran, took into account the Veteran's statements and treatment records, and provided adequate information required for rating purposes. 

The Board acknowledges the recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016) from the Court of Appeals for Veterans Claims (Court) and has considered the applicability of the principles set forth in this case and finds no basis for remanding for a new examination.  In Correia, the Court held that VA examination reports must comply with the language of 38 C.F.R. § 4.59 by evaluating range of motion "for pain on both active and passive motion, in weight-bearing and nonweight-bearing."  Id. at 169-70.  Here, the Veteran is in receipt of the maximum schedular rating for limitation of motion of the wrist and, thus, the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 are no longer applicable.  See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (holding that a 10 percent disability rating is the maximum rating available for limitation of motion of the wrist and that failure to consider functional loss due to pain which could limit range of motion was not applicable as the appellant was already in receipt of the maximum disability rating available under Diagnostic Code 5215).  Thus, any examination inadequacies regarding range of motion testing as described in 38 C.F.R. § 4.59 have resulted in harmless error and additional examination is not warranted.  Moreover, to the extent that any of the VA examinations would be found inadequate under Correia, as explained more fully below, those examinations are only considered herein in the context of extraschedular consideration, which involves different criteria from a schedular rating appeal and from that considered in the Correia case.  As such, the Board finds that the VA examinations are adequate to make a determination on the claim.

The Veteran has not identified any additional, existing evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran.

Procedural History and Compliance with Board's Remand Directives

The Veteran filed an increased rating claim for his bilateral wrists in November 2006 and in a May 2007 rating decision, the RO continued the separately assigned 10 percent ratings for each wrist based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  The Veteran underwent left wrist surgery on January 25, 2010, and underwent right wrist surgery on May 3, 2010.  In a June 2010 rating decision, the RO granted a temporary total evaluation based on surgical or other treatment necessitating convalescence under 38 C.F.R. § 4.30, beginning January 25, 2010, and prior to May 1, 2010, and beginning May 3, 2010, and prior to August 1, 2010.  In that same rating decision, the RO found that the Veteran was also entitled to special monthly compensation based on the statutory housebound criteria being met.  38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2016).  Following the periods of convalescence, the Veteran's separately assigned 10 percent disability ratings were continued.  As the 10 percent ratings are still less than the maximum benefit available, the appeal is still pending.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

In October 2015, the Board remanded the Veteran's increased rating claims for further development.  On remand, the originating agency obtained the Veteran's outstanding VA treatment records and ensured he was provided with an adequate VA examination to evaluate the severity of his bilateral wrist disability.  Thereafter, the Veteran's claim was readjudicated in a July 2016 supplemental statement of the case.  Accordingly, the Board finds that its October 2015 remand directives have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Notably, in its October 2015 decision, the Board also granted bilateral carpal tunnel syndrome and in a November 2015 rating decision, the RO assigned separate 10 percent disability ratings for each wrist, based on Diagnostic Code 8515, which specifically contemplates impairment due to carpal tunnel syndrome.  See 38 C.F.R. § 4.124a (2016).

General Legal Criteria for Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.


Factual Background and Analysis

The Board has thoroughly reviewed all of the evidence of record, with an emphasis on the medical evidence pertinent to the claim on appeal.  Although all the evidence of record has been thoroughly reviewed, the Board is not required to discuss each piece of evidence in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis herein will focus on what the evidence shows, or fails to show, with respect to the Veteran's claim.

At a September 2005 VA examination, there was no objective evidence of tenderness on palpation, swelling, redness, loss of sensation, or effusion.  He had good grip strength.  Bilaterally the Veteran was able to volar flex 20 degrees, dorsiflex to 50 degrees, ulnar deviation was to 25 degrees, and radial deviation was to 10 degrees with pain.

At a June 2009 VA examination, the Veteran complained of sharp and "severe pain" in his bilateral wrists daily, which he rated as 10/10.  He reported painful clicking, popping, and on and off swelling.  He denied any giving out but did report weakness in his grip secondary to pain.  He reported flare-ups approximately twice a day lasting about two hours that caused him to limit his activity and rest his wrists; he denied incapacitating flare-ups.  The Veteran indicated that he was able to work and that his job was not affected because his employer made accommodations for him and he was still able to take care of his personal hygiene.  On examination, there was tenderness to the dorsal aspect of the bilateral wrists; there was no swelling.  Range of motion testing was the same bilaterally for the wrists and revealed dorsiflexion to 60 degrees, with pain at 60 degrees; palmar flexion to 60 degrees, with pain at 60 degrees; radial deviation to 20 degrees, with pain at 20 degrees; and ulnar deviation to 45 degrees with pain at 45 degrees.  While the Veteran complained of pain on repetitive motion testing, he did not exhibit any increased fatigue, weakness, lack of endurance, or incoordination on repetitive motion testing.

On an April 2011 medical history and subjective complaints worksheet, the Veteran reported wrist pain, instability, stiffness, and fatigability.  He denied flare-ups and episodes of dislocation but acknowledged abnormal movement of the bones, which he described as stiffness and decreased motion of the wrists.  On examination, range of motion testing of the left wrist revealed dorsiflexion from 0 to 30 degrees; palmar flexion from 0 to 40 degrees; radial deviation from 0 to 10 degrees; and ulnar flexion from 0 to 25 degrees.  Range of motion testing of the right wrist revealed dorsiflexion from 0 to 30 degrees; palmar flexion from 0 to 40 degrees; radial deviation from 0 to 10 degrees; and ulnar flexion from 0 to 30 degrees.  Following repetitive use testing, there was no additional loss of range of motion bilaterally.  The examiner found objective evidence of painful motion, tenderness, and abnormal movement bilaterally and also noted weakness.

At a February 2013 VA examination, the Veteran acknowledged daily, mild mechanical bilateral pain and frequent bilateral wrist instability; he denied any bilateral wrist effusion.  The Veteran described flare-ups as severe bilateral hand median nerve distribution neuropathic pain occurring approximately once a week and lasting for several hours.  Range of motion testing of the left wrist revealed palmar flexion to 75 degrees, with pain at 70 degrees or greater; dorsiflexion to 65 degrees, with pain at 65 degrees; radial deviation to 20 degrees, with pain at 20 degrees; and ulnar deviation to 45 degrees, with pain at 45 degrees.  Range of motion testing of the right wrist revealed palmar flexion to 75 degrees, with pain at 70 degrees; and dorsiflexion to 65 degrees, with pain at 65 degrees; radial deviation to 20 degrees, with pain at 20 degrees; and ulnar deviation to 45 degrees, with pain at 45 degrees.  Following repetitive use testing, right and left wrist palmar flexion were both to 75 degrees and right and left wrist dorsiflexion were both to 65 degrees; right and left radial deviation were both to 20 degrees; and right and left ulnar deviation were both to 45 degrees.  The examiner described the Veteran's functional loss/impairment as less movement than normal and pain on movement and found the Veteran appeared to experience pain at the end of the arc of motion in each plane.  Examination revealed no localized tenderness or pain on palpation of the joints or soft tissue of either wrist.  Muscle strength testing was normal and there was no evidence of ankylosis bilaterally.  Radiological imaging did not demonstrate any evidence of arthritis bilaterally.  The Veteran indicated that he last worked as a printer in 2008 and that he was laid off due to lack of work.  He stated he has been unable to find work since then due to his age and physical disabilities.

At a June 2015 hearing before the Board, the Veteran indicated he treated his wrist disability with paraffin wax once a week and with lotion nightly.  He denied ankylosis of the wrists or experiencing them feeling "stuck" in one position.  He acknowledged numbness and tingling, causing the inability to move his wrist and flex his fingers; he also acknowledged pain on motion when moving his wrist up and down.

At a November 2015 VA examination, the Veteran acknowledged flare-ups, which caused increased pain and stiffness and described functional impairment or loss as stiffness and weakness.  Range of motion testing of the left wrist revealed palmar flexion to 70 degrees; dorsiflexion to 50 degrees; ulnar deviation to 40 degrees; and radial deviation to 20 degrees.  Range of motion testing of the right wrist revealed palmar flexion to 80 degrees; dorsiflexion to 60 degrees; ulnar deviation to 40 degrees; and radial deviation to 20 degrees.  Bilaterally, the examiner noted evidence of pain with dorsiflexion testing and objective evidence of localized tenderness over the navicular area of both wrists.  Examination did not demonstrate evidence of pain with weight-bearing or crepitus with either wrist.  The Veteran was able to perform repetitive use testing and there was no additional loss of function or range of motion after three repetitions.  Muscle strength testing was active against some resistance bilaterally.  The examiner found no evidence of ankylosis in either wrist.  Radiological imaging revealed no current fracture, dislocation, or arthritic change.  The examiner determined that the Veteran's bilateral wrist condition would limit his ability to perform repetitive heavy lifting, pushing, or pulling and acknowledged that the examination revealed some objective evidence of mild bilateral wrist tenderness, weakness, and stiffness.

Initially, the Board notes that the Veteran's symptoms of bilateral neuropathic wrist symptoms have been contemplated by the currently assigned 10 percent disability rating for each wrist under Diagnostic Code 8515, which contemplates carpal tunnel syndrome.  38 C.F.R. § 4.124a.  The Veteran seeks a rating in excess of 10 percent for each wrist under 38 C.F.R. § 4.71a, Diagnostic Code 5215, which contemplates limitation of motion of the wrist.

Following a thorough review of the evidence, the Board finds that a disability rating in excess of 10 percent prior to January 25, 2010, and beginning May 1, 2010, for residuals of a left wrist navicular fracture is not warranted.  Similarly, the Board finds that a disability rating in excess of 10 percent prior to May 3, 2010, and beginning August 1, 2010, for residuals of a right wrist navicular fracture is not warranted.  Under Diagnostic Code 5215, a 10 percent rating is warranted when palmar flexion is limited in line with the forearm or dorsiflexion is less than 15 degrees.  Higher ratings are not provided under Diagnostic Code 5215.  A higher schedular rating for the wrist is only warranted when there is evidence of ankylosis, rated under 38 C.F.R. § 4.71a, Diagnostic Code 5214.  However, the Veteran has not claimed and the objective medical evidence does not demonstrate that either wrist has been ankylosed at any time during the pendency of the claim.  No other diagnostic codes are appropriate for rating the Veteran's bilateral wrists.

Since the Veteran has been assigned the maximum schedular rating under 38 C.F.R. § 4.71a, Diagnostic Code 5215, and does not qualify for a schedular rating under 38 C.F.R. § 4.71a, Diagnostic Code 5214 for ankylosis, the Board must discuss whether referral for extraschedular consideration is warranted.

The Board has considered whether the Veteran's bilateral wrist disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher or separate ratings for more severe symptoms.  The Board acknowledges that the Veteran contends that his bilateral wrist disability causes sleep disturbance, a symptom not contemplated by the rating criteria.  However, there is no evidence that the Veteran's disability picture presents other indicia of an exceptional or unusual disability picture, such as marked inference with employment or frequent periods of hospitalization, such that referral of his claim for extraschedular consideration would be warranted.  38 C.F.R. § 3.321(b)(1). 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

The Veteran is currently in receipt of entitlement to a total disability rating based on individual unemployability (TDIU) beginning May 11, 2009, the date the Veteran met the schedular requirements for TDIU.  See 38 C.F.R. § 4.16 (2016).  The evidence reflects that the Veteran was laid off from his job as a printing pressman in December 2008 due to company downsizing and that he was seeking further employment in the same line of work; he indicated he could continue in the same capacity if his new employer were able to accommodate him with frequent breaks as his old employer had.  At a June 2009 VA wrist examination, the Veteran indicated that he was able to work, his job was not affected, and that he was able to limit himself and his employer accommodated this.  The Veteran has not claimed, and the evidence of record prior to May 11, 2009, does not reflect that manifestations of the Veteran's bilateral wrist disability were so severe that he was unable to physically perform work.  Accordingly, the Board finds that prior to May 11, 2009, the issue of entitlement to TDIU has not been raised by the record and is therefore not before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In reaching the above conclusions, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).



ORDER

1.  Prior to January 25, 2010, and beginning May 1, 2010, a disability rating in excess of 10 percent for residuals of a left wrist navicular carpal fracture is denied.

2.  Prior to May 3, 2010, and beginning August 1, 2010, a disability rating in excess of 10 percent for residuals of a right wrist navicular carpal fracture is denied.


REMAND

The Veteran seeks VA compensation under 38 U.S.C.A. § 1151, which he claims is for residuals of a VA medical error in improperly inserting an intravenous line into his right forearm in connection with a left upper extremity carpal tunnel release, which was performed at a VA facility in January 2010.  The Veteran has reported that the needle insertion or removal occurred in preparation of that surgery or immediately thereafter when he was awake and aware of the events occurring.  He has also noted that he immediately observed the vein hemorrhage in the affected area of his forearm and was told by the VA nurse that the vein would return to its normal state in time.  He reports this did not occur and ultimately led to its surgical removal, then diagnosed as a thrombosed vein of the volar right forearm, in May 2010, when a carpal tunnel release on the right arm was being undertaken.

In its October 2015 remand, the Board acknowledged an August 2011 VA examination report, which revealed a surgical scar from the removal of the thrombosed vein and a small defect due to missing tissue, and found that this satisfied the requirement for a current disability.  The Board determined that while the January and May 2010 surgical reports were of record, the Veteran's claims file did not contain any informed consent documents relating to the January 2010 procedure, which might encompass any potential needle hazards.  Accordingly, the Board remanded the Veteran's claim to request those records, which have now been obtained and associated with the evidence of record.

On remand, the Board also directed that the Veteran be afforded a VA examination and that the examiner provide medical opinions regarding the occurrence of VA negligence or lack of skill and the question of foreseeability of a vein injury from a line or needle insertion/removal.  Specifically, Board required the examiner to discuss whether it was at least as likely as not (50 percent or greater probability) that any such additional disability resulting from the insertion or removal of an intravenous line from the right forearm, residuals which have previously been identified as a scar and tissue loss, was the direct result of VA carelessness, negligence, lack of proper skill, or erroneous judgment involving treatment attempted or afforded.  The Board also required the examiner to provide an opinion as to whether it was at least as likely as not (50 percent or greater probability) that the Veteran's disability was proximately caused by an event not reasonably foreseeable.

In an April 2016 medical opinion, based solely on a review of the record, a vascular surgeon opined that the records did not reflect any obvious error in judgment or practice by VA or its physicians and that based on the Veteran's complaint about the vein, it was not unreasonable to resect the cord.  Following a May 2016 VA examination by the same vascular surgeon, the surgeon determined that the vein was treated, the Veteran did not have any current complaints about the vein treatment, and the issue is now resolved.

The Board finds this opinion is insufficient.  While the VA examiner did not identify any additional disabilities resulting from the Veteran's right arm thrombosed vein, the Board noted in its previous remand directives that the identified disability was a scar and tissue loss.  The Board finds the surgeon failed to provide an opinions specifically addressing the Veteran's disability (identified as a scar with tissue loss).  Accordingly, a remand is required to obtain an addendum opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an addendum opinion from the VA examiner who conducted the May 2016 VA examination and provided the April 2016 and May 2016 medical opinions.  If this examiner is unavailable, another qualified medical professional may provide this opinion.  A copy of Veteran's claims file, to include a copy of this remand, must be made available for review.

Following a thorough review of all the medical and lay evidence of record, a medical professional must state:

* Whether it is as least as likely as not (50 percent or greater probability) that the Veteran's right arm scar and tissue loss, resulting from insertion or removal of an intravenous line from the right forearm, was the direct result of VA carelessness, negligence, lack of proper skill, or erroneous judgment involving treatment attempted or afforded?
 
* Whether it is at least as likely as not (50 percent probability or higher) that the Veteran's right arm scar and tissue loss, resulting from insertion or removal of an intravenous line from the right forearm, was proximately caused by an event not reasonably foreseeable.

A complete rationale for all opinions rendered must be fully explained with a discussion of the pertinent evidence of record, as well as the medical principles involved, which led the medical professional to his or her conclusion.  If the medical professional cannot provide a medical opinion without resorting to speculation, he or she must indicate why this is so.

A new medical examination is only required if the medical professional providing the medical opinion finds one is necessary.

2.  If, and only if, a new examination is warranted, the Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  The originating agency must review the medical opinions to ensure they comply with the Board's specific remand directives.  If they do not, corrective action must be taken at once.

4.  Then, the Veteran's claim must be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


